UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 23, 2013 RMG NETWORKS HOLDING CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-35534 27-4452594 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 North Central Expressway Suite 175 Plano, TX (Address of Principal Executive Offices) (Zip Code) (972) 543-9300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 R egulation FD Disclosure. RMG Networks Holding Corporation (the “Company”) is furnishing the
